Citation Nr: 0105431	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  93-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic chest 
disorder to include chest pain.

2.  Entitlement to service connection for a disorder 
manifested by chronic headaches.

3.  Entitlement to service connection for a bilateral hand 
disorder.

4.  Entitlement to service connection for depression.

5.  Entitlement to an increased disability rating from an 
initial grant of service connection for postoperative 
residuals, left Achilles' tendon repair, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1991.

This case first came before the Board of Veteran's Appeals 
(Board) from a May 1991 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), inter alia, denied service 
connection for a chest disorder, a chronic headache disorder, 
and a bilateral hand disorder.  At that time, the RO also 
granted service connection for a disorder characterized as 
postoperative residuals of a left Achilles' tendon repair to 
include scar residuals, and assigned a 10 percent rating 
therefor, effective as of March 1, 1991, the day following 
the last day of the veteran's active service.  This appeal 
ensued.  In May 1995, this case was remanded by the Board.  
In May 1997, following the return of the case to the Board 
for appellate review, certain issues, to include those cited 
immediately above, were again remanded.  In April 1999, the 
RO granted service connection for scar residuals resulting 
from left Achilles' tendon repair, and assigned a separate 10 
percent rating therefor.  The veteran did not indicate 
disagreement with that rating percentage, and the question of 
entitlement to an increased rating for that specific 
disability is not before the Board; rather, the question that 
has been developed for review is the issue of increased 
compensation for left Achilles' tendon repair, as 
characterized above and not encompassing the resultant scar 
as a residual.  In November 1999, the RO, inter alia, denied 
service connection for depression.


The issues of entitlement to service connection for a chronic 
chest disorder to include chest pain, a disorder manifested 
by chronic headaches, a bilateral hand disorder, and 
depression are the subject of the REMAND section of this 
decision, set forth below.


FINDING OF FACT

Postoperative residuals, left Achilles' tendon repair, have 
been manifested since March 1, 1991, by complaints of pain 
and impairment, by limitation of plantar flexion, and by 
increased impairment following "a lot" of use.  


CONCLUSION OF LAW

The criteria for an increased rating for postoperative 
residuals, left Achilles' tendon repair, from an initial 
grant of service connection, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.73, Diagnostic Code 
5311 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for a disability characterized as 
postoperative repair, Achilles' tendon, left, with scar, was 
granted by the RO in May 1991, following review of the 
veteran's service medical records and the report of an April 
1991 VA examination.  A 10 percent rating was assigned, 
effective as of March 1, 1991, the day following the 
veteran's last day of active service.  In April 1999, the RO 
assigned a separate 10 percent rating for the scar, effective 
as of March 1, 1991; as noted above, the veteran did not 
indicate disagreement with that decision, and the question of 
increased compensation for scar, left Achilles' tendon 
repair, is not before the Board.  The issue of an increased 
rating for postoperative residuals, left Achilles' tendon 
repair (other than the scar) is, however, still before the 
Board.


The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2000).  Under the criteria pertinent to 
postoperative residuals, left Achilles' tendon repair, the 10 
percent rating currently in effect contemplates moderate 
impairment of the muscles of Group XI, which concern 
propulsion of the foot, stabilization of the arch, and 
flexion of the toes and knees, as dictated by the function of 
the posterior and lateral crural muscles, and of the muscles 
of the calf.  An increased disability rating (20 percent) 
would be appropriate for moderately severe impairment.

The Board finds, after a review of the evidence, that at no 
time since March 1, 1991, have the veteran's left Achilles' 
tendon repair residuals been of such a nature as to result in 
moderately severe impairment of the left leg.  The report of 
the April 1991 VA examination notes left ankle pain and 
swelling, but does not otherwise indicate left leg 
impairment.  Medical records dated in 1992 and thereafter 
show merely complaints of pain and discomfort, with findings 
of chronic Achilles' tendonitis.  The report of a private 
examination, dated in June 1995, notes that his gait was 
normal, while a March 1996 private medical statement shows 
that there was ongoing pain and discomfort, but does not 
otherwise indicate the presence of left foot or ankle 
impairment.  The report of a November 1997 VA examination 
notes that there was "some" left Achilles' tendon soreness, 
which the veteran relieved by "getting up and moving about."  
On examination, however, he was found to have "quite good and 
adequate strength," with no measurable atrophy; the only 
limitation was an inability to raise the left heel off the 
floor when he was bearing his total weight on the left leg.  

A December 1997 VA examination report notes the veteran's 
complaints of increasing soreness and tenderness, relating to 
changes in the weather and increased use.  On examination, 
there was tenderness to palpation along the distal left 
Achilles' tendon.  The examiner commented that, as to 
limitation of activity, prolonged periods of weight bearing 
would aggravate the disorder, while anything that put "a lot" 
of stress of pressure over the region would cause increased 
pain.


The report of the most recent VA examination of the veteran's 
left ankle, which was conducted in October 1999, shows that 
he complained of left heel pain that became worse with weight 
bearing, and which he described as a shooting-type pain from 
the heel up into the area of the Achilles' tendon, along with 
what he described as an intermittent sensation of pins and 
needles involving the left foot and ankle region.  He also 
indicated that he had recurrent episodes of ankle stiffness, 
particularly associated with driving, along with increased 
symptomatology during cold weather.  The examiner noted that 
the veteran indicated that he had recently been diagnosed 
with diabetes and that he may have peripheral neuropathy.  

The examination report shows that the veteran had some 
tenderness to palpation over the Achilles' tendon.  However, 
it also shows his gait was unremarkable, that he was able to 
heel-and-toe walk, albeit with a slight limp on the left, and 
that he was able to slowly squat and rise again.  The left 
ankle had active and passive dorsiflexion of 10 degrees, and 
plantar flexion to 35 degrees, without pain on motion; the 
examiner noted that dorsiflexion to 10 degrees and plantar 
flexion to 45 degrees constituted normal ankle movement.  
With regard to functional limitation, the examiner noted that 
activity limitations included prolonged periods of weight 
bearing that aggravated the condition, and that anything that 
put "a lot" of stress or pressure over the region, such as 
squatting or going up or down stairs or steps, would cause 
increased pain.

In brief, the evidence dated as of and subsequent to March 1, 
1991, while indicating complaints of left ankle pain and 
impairment, along with tenderness and minimally decreased 
plantar flexion, does not demonstrate, at any time since 
March 1, 1991, that his left Achilles' tendon repair 
residuals are productive of more than moderate impairment.  
The evidence shows that there is no significant impairment 
with gait or other left lower extremity movement, nor has 
there been any such degree of impairment since March 1, 1991, 
such that his disability could be considered productive of 
moderately severe impairment.  


The Board must therefore conclude that the preponderance of 
the evidence is against the award of an increased disability 
rating for the veteran's service-connected residuals of a 
left Achilles' tendon repair at any time since March 1, 1991; 
see Fenderson v. West, 12 Vet. App. 119 (1999), whereby 
"staged" ratings can be assigned following an initial grant 
of service connection.  The Board also finds that the 10 
percent rating that has been in effect since March 1, 1991, 
and which contemplates moderate impairment, sufficiently 
encompasses the level of functional impairment resulting from 
this disability, as reflected by the veteran's complaints of 
pain after what was most recently described as "a lot" of 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  


ORDER

An increased disability rating for postoperative residuals, 
left Achilles' tendon repair, from an initial grant of 
service connection, is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet 

final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

With regard to the veteran's claim for service connection for 
depression, the veteran, in December 1999, indicated timely 
disagreement with the RO's denial thereof.  The RO did not 
thereafter furnish the veteran and his representative with an 
SOC with regard to this issue.  The Court has held, in such 
circumstances, that the Board is to remand the claim to the 
RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

With regard to the veteran's claims for service connection 
for a chronic chest disorder to include chest pain, and for 
service connection for a chronic headache disorder, the RO's 
determination, in April 1999, that such claims were not 
meritorious under 38 C.F.R. § 4.14 does not serve to remove 
such claims for appellate review.  To the contrary, these 
claims have been developed for appellate consideration, and 
are before the Board at this time, with the question of 
whether they are in any manner related to, or part of, a 
service-connected or other disorder a matter for further 
examination.


In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be afforded VA 
examinations by the appropriate 
specialists in order to ascertain whether 
a current chronic chest disorder, a 
disorder manifested by chronic headaches, 
and a bilateral hand disorder, are 
etiologically or causally related in any 
manner to the veteran's period of active 
service, or, in the alternative, whether 
any such disorders are etiologically or 
causally related to, are part and parcel 
of, or are unrelated to, a service-
connected disorder; see 38 C.F.R. 
§ 3.310(a) (2000).  All tests indicated 
are to be undertaken, and all findings, 
and the reasons therefor, are to be set 
forth in a clear, logical and legible 
manner on the examination report(s).  The 
veteran's claims folder should be made 
available to the examiner(s) for review 
and referral before the examination(s).  
The examiner(s) are to indicate on their 
report(s) that such review was 
accomplished.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any 

pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
any of the benefits sought on appeal can 
now be granted.  If any of the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In addition, 
this SSOC should set forth all such 
information with regard to the veteran's 
claim for service connection for 
depression.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is also advised that failure to report 
for a scheduled VA examination without demonstrated good 
cause may result in adverse action with regard to his claim, 
to include the possible denial thereof.  See 38 C.F.R. 
§ 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



